NO. 12-11-00157-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JASON LYNN NICHOLS,                                           §   APPEAL FROM THE THIRD
APPELLANT

V.                                                         §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEES                                                 §       ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant
and his counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s motion
to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered October 23, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                          OCTOBER 23, 2013


                                       NO. 12-11-00157-CR

                                     JASON LYNN NICHOLS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee

                             Appeal from the 3rd Judicial District Court
                           of Anderson County, Texas. (Tr.Ct.No. 30038)

              THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the appeal be dismissed, and that this decision be certified to the
court below for observance.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.